DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that Sutton in view of Bruner and Yuristy does not disclose a sheath configured for flame retardance as now claimed is directed towards newly amended subject matter that could not have been addressed in the previous office action.  These newly introduced claim limitations are addressed in the rejection below.  Examiner notes that the new rejection uses a different prior art reference by Sutton that does disclose flame retardance.
Applicant’s argument that Sutton mentions a standalone single component yarn while none of Sutton, Bruner, or Yuristy teach using multifilament yarn or tape fibrillated yarn for the core of a core-sheath spun yarn as recited in claim 5 is noted but is not considered persuasive because Bruner discloses using a multifilament yarn for the core of a core-sheath spun yarn at col. 15, lines 35-39.
Applicant’s remaining arguments are directed towards newly amended subject matter that could not have been addressed in the previous office action.  These newly introduced claim limitations are addressed in the rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 was filed after the mailing date of the non-final Office action on February 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-13, 15-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2013/0092281) in view of Bruner et al (US 5,795,835).
Regarding claim 1, Sutton discloses a turf reinforcement mat (e.g. 10) comprising yarn in at least one of a warp direction and a weft direction (e.g. 20 and/or 22, Fig. 2), the turf reinforcement mat having a pyramidal weave (e.g. Fig. 2, paragraph 0037) that is open to allow plant growth through the turf reinforcement mat (e.g. paragraph 0035 wherein the mat must be open to some degree otherwise plants could not grow through the mat as disclosed), wherein the yarn is configured for flame retardance (e.g. paragraph 0042).  Sutton further discloses that various types of yarns can be used to form the turf reinforcement mat (e.g. paragraph 0033) but does not explicitly disclose that the yarn is core-sheath spun yarn that comprises a sheath.  Bruner teaches a turf reinforcement mat (e.g. 750, claim 38) comprising core-sheath spun yarn in at least one of a warp direction and a weft direction (e.g. col. 15, lines 1-4 and 25-43), wherein the core-sheath spun yarn comprises a sheath (e.g. col. 15, lines 35-43).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use core-sheath spun yarn as taught by Bruner in the turf reinforcement mat of Sutton because such is a known material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Further, the core-sheath spun yarn would provide the expected benefit of increasing friction and providing better stability (e.g. col. 15, lines 1-4), producing a multifilament, bulking and 
    Regarding claim 2, the combination of Sutton and Bruner further discloses that the sheath is further configured for at least one of ultraviolet (UV) resistance, tackiness, and water absorption (e.g. Sutton, UV resistance, paragraphs 0033 and 0042).
Regarding claim 4, the combination of Sutton and Bruner further discloses that the turf reinforcement mat is configured for water absorption (e.g. the mat will be configured for some capacity of water absorption inasmuch as the instant application is configured for water absorption based on the similar materials and weave), but does not explicitly disclose that the turf reinforcement mat has a moisture absorption capacity of 150.65% according to ASTM D 1117.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the moisture absorption capacity limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that this moisture absorption capacity provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 5, the combination of Sutton and Bruner further discloses that a core yarn of the core-sheath spun yarn comprises multifilament yarn and/or tape fibrillated yarn (e.g. Sutton, paragraph 0033 and Bruner, col. 15, lines 35-39).
Regarding claim 6, the combination of Sutton and Bruner further discloses that a core yarn of the core-sheath spun yarn comprises polyethylene, polyethylene terephthalate (PET), nylon, polypropylene, and/or fiberglass (e.g. Sutton, paragraph 0033).
Regarding claim 7, the combination of Sutton and Bruner further discloses that the core-sheath spun yarn comprises a core yarn having a denier within a range from about 90 denier to 10,000 denier (e.g. Sutton, paragraph 0033).
Regarding claim 9, the combination of Sutton and Bruner further discloses that sheath fibers of the core-sheath spun yarn comprise polypropylene, polyethylene, polyethylene terephthalate (PET), polyester, nylon, rayon, terpolymer, acrylic, and/or aramid (e.g. Bruner, col. 15, lines 35-43).
Regarding claim 10, the combination of Sutton and Bruner further discloses that a total sheath fiber weight of the core-sheath spun yarn is within a range from about 30 denier to 10,000 denier (e.g. Sutton, paragraph 0033), and/or wherein the sheath fiber weight percentage compared to a total weight of the core-sheath spun yarn ranges from about 10% to about 99% (Examiner notes that this limitation is not required to be satisfied because of the “and/or” term).
Regarding claim 11, the combination of Sutton and Bruner further discloses that the turf reinforcement mat is configured to have a tensile strength that is a result effective variable (e.g. Sutton, paragraph 0035) but does not explicitly disclose an ultimate tensile strength according to ASTM D 6818 of 5375 lb/ft in the machine direction (MD) and 3648 lb/ft in the cross machine direction (XMD).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the ultimate tensile strength limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that this ultimate tensile strength provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 12, the combination of Sutton and Bruner does not explicitly disclose that the core-sheath spun yarn comprises a plurality of individual yarns formed and then plied together to 
Regarding claim 13, the combination of Sutton and Bruner discloses that the core-sheath spun yarn is in at least one of the warp direction or the weft direction (e.g. as explained above).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use the core-sheath spun yarn in one but not both of the warp and weft directions because the benefits of the core-sheath spun yarn such as increased friction and better stability may only be required in one direction such as when the mat is used on a sloped surface.
Regarding claim 15, the combination of Sutton and Bruner further discloses that the turf reinforcement mat is configured for placement on soil for erosion control (e.g. Sutton, paragraph 0008); and the turf reinforcement mat is configured to allow plant growth through the turf reinforcement mat 
Regarding claim 16, the combination of Sutton and Bruner further discloses that the turf reinforcement mat consists only of weft yarns and warp yarns interwoven with the weft yarns (e.g. Sutton, Fig. 2, paragraph 0038), and wherein at least one of the weft yarns and the warp yarns comprises the core-sheath spun yarn (e.g. as explained above).
Regarding claim 17, the combination of Sutton and Bruner further discloses that the turf reinforcement mat has a plurality of portions defined by the warp yarns and the weft yarns that are configured to cooperatively define the plurality of portions to have pyramidal shapes protruding upwardly or downwardly relative to a plane of the turf reinforcement mat (e.g. Sutton, 12, Fig. 2, paragraph 0037).
Regarding claim 18, Sutton discloses a turf reinforcement mat (e.g. 10) configured for placement on soil for erosion control (e.g. paragraph 0008) and to allow plant growth through the turf reinforcement mat (e.g. paragraph 0035), the turf reinforcement mat comprising weft yarns (e.g. 22) and warp yarns (e.g. 20) interwoven with the weft yarns such that the turf reinforcement mat has a pyramidal weave (e.g. Fig. 2, paragraph 0037), wherein: the yarn comprises monofilament yarn having a round, oval, or multi-lobe cross section, tape fibrillated yarn, or multifilament yarn (e.g. paragraph 0033); and wherein the yarn is further configured for flame retardance (e.g. paragraph 0042); and/or wherein the turf reinforcement mat is configured for water absorption, whereby the turf reinforcement mat has a moisture absorption capacity of 150.65% according to ASTM D 1117 (Examiner notes that this limitation is not required to be satisfied because of the “and/or” term).  Sutton further discloses that various types of yarns can be used to form the turf reinforcement mat (e.g. paragraph 0033) but does 
Regarding claim 19, Sutton discloses a method comprising placing a turf reinforcement mat (e.g. 10) on soil for erosion control (e.g. paragraph 0008, wherein the mat must be placed on the soil to control erosion), the turf reinforcement mat comprising weft yarns (e.g. 22) and warp yarns (e.g. 20) interwoven with the weft yarns such that the turf reinforcement mat has a pyramidal weave (e.g. Fig. 2, paragraph 0037) that is open to allow plant growth through the turf reinforcement mat (e.g. paragraph 0031 wherein the mat must be open to some degree otherwise plants could not grow through the mat as disclosed), wherein the yarn is configured for flame retardance (e.g. paragraph 0042).  Sutton further discloses that various types of yarns can be used to form the turf reinforcement mat (e.g. paragraph 
Regarding claim 22, the combination of Sutton and Bruner further discloses that the turf reinforcement mat is configured to reduce rain splash and runoff induced erosion (e.g. Sutton, paragraph 0008) but does not explicitly disclose that the turf reinforcement mat has a soil loss ratio according to ASTM D 7101 of: 19.82 for 50 millimeters/hour; and/or 16.66 for 100 millimeters/hour; and/or 10.46 for 150 millimeters/hour.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the soil loss ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges 
 Regarding claim 23, the combination of Sutton and Bruner further discloses that the turf reinforcement mat is configured to protect unvegetated soil from flow induced erosion (e.g. Sutton, paragraph 0008) but does not explicitly disclose that the turf reinforcement mat has an average soil loss according to ASTM D 7207 of: 8.3 grams at a shear stress of 1.49 pounds/square foot; and/or 106.7 grams at a shear stress of 3.02 pounds/square foot; and/or 253.3 grams at a shear stress of 5.40 pounds/square foot.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the average soil loss limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that this average soil loss provides an advantage, is used for a particular purpose, or solves a stated problem.
Claims 3, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2013/0092281) in view of Bruner et al (US 5,795,835) as applied to claims 1 and 19 above, and further in view of King et al (US 2010/0248574).
Regarding claim 3, the combination of Sutton and Bruner discloses the invention substantially as applied above and further discloses that a core yarn of the core-sheath spun yarn comprises monofilament yarn (e.g. Sutton, paragraph 0033) but does not explicitly disclose the monofilament yarn having an oval or multi-lobe cross section.  King teaches a turf reinforcement mat (e.g. 10) comprising yarn in at least one of a warp direction and a weft direction (e.g. 22 or 24, Fig. 1), wherein the yarn comprises monofilament yarn having an oval or multi-lobe cross section (e.g. paragraph 0053).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use an oval or multi-lobe cross section as taught by King for the monofilament 
Regarding claim 8, the combination of Sutton and Bruner discloses the invention substantially as applied above and further discloses that the core-sheath spun yarn comprises sheath fibers (e.g. Bruner, col. 15, lines 35-43) but does not explicitly disclose the sheath fibers having oval or multi-lobe cross sections.  King teaches a turf reinforcement mat (e.g. 10) comprising yarn in at least one of a warp direction and a weft direction (e.g. 22 or 24, Fig. 1), wherein the yarn comprises oval or multi-lobe cross sections (e.g. paragraph 0053).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use oval or multi-lobe cross sections as taught by King for the fibers of Sutton and Bruner because such cross sections are known in the art and a change in the shape of a prior art device is a design consideration within the skill of the art.  Further, inasmuch as King discloses that any shape cross-section can be used interchangeably (e.g. paragraph 0053), the simple substitution of one known, equivalent element for another is considered obvious.
Regarding claim 14, the combination of Sutton and Bruner discloses the invention substantially as applied above and further discloses that the sheath is further configured for at least one of ultraviolet (UV) resistance, tackiness, and water absorption (e.g. Sutton, UV resistance, paragraphs 0033 and 0042); a core yarn of the core-sheath spun yarn comprises monofilament yarn (e.g. Sutton, paragraph 0033); the core yarn of the core-sheath spun yarn comprises polyethylene, polyethylene terephthalate (PET), nylon, polypropylene, and/or fiberglass (e.g. Sutton, paragraph 0033); the core-sheath spun yarn comprises sheath fibers (e.g. Bruner, col. 15, lines 35-43); and the sheath fibers of the core-sheath spun yarn comprise polypropylene, polyethylene, polyethylene terephthalate (PET), polyester, nylon, rayon, terpolymer, acrylic, and/or aramid (e.g. Bruner, col. 15, lines 35-43).  The combination of Sutton and 
Regarding claim 20, the combination of Sutton and Bruner discloses the invention substantially as applied above and further discloses that the sheath is further configured for at least one or more of ultraviolet (UV) resistance, tackiness, and water absorption (e.g. Sutton, UV resistance, paragraphs 0033 and 0042); a core yarn of the core-sheath spun yarn comprises monofilament yarn (e.g. Sutton, paragraph 0033); the core yarn of the core-sheath spun yarn comprises polyethylene, polyethylene terephthalate (PET), nylon, polypropylene, and/or fiberglass (e.g. Sutton, paragraph 0033); the core-sheath spun yarn comprises sheath fibers (e.g. Bruner, col. 15, lines 35-43); and the sheath fibers of the core-sheath spun yarn comprise polypropylene, polyethylene, polyethylene terephthalate (PET), polyester, nylon, rayon, terpolymer, acrylic, and/or aramid (e.g. Bruner, col. 15, lines 35-43).  The combination of Sutton and Bruner does not explicitly disclose the monofilament yarn having an oval or multi-lobe cross section or the sheath fibers having oval or multi-lobe cross sections.  King teaches a turf reinforcement mat (e.g. 10) comprising yarn in at least one of a warp direction and a weft direction (e.g. 22 or 24, Fig. 1), wherein the yarn comprises oval or multi-lobe cross sections (e.g. paragraph 0053).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of .
Allowable Subject Matter
Claim 21 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678